Hondo Minerals Corporation S-3 Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on Form S-3, of our report, dated October 31, 2011, on theconsolidated financial statements of Hondo Minerals Corporation as of July 31, 2011 and 2010.We also consent to the reference to our firm under the caption "Experts" in the Prospectus, which is part of this Registration Statement. Odessa, Texas December 13, 2011 /s/ KWCO,PC KWCO, P.C. Certified Public Accountants
